By the Court. —
Benning, J.
delivering the opinion.
The grant was to “ Benj. Averit’s orphans.” If Benjamin Averit had but one orphan, was this a grant to that orphan ?
We think it was.]
*383In Hollifield vs. Still 17 Ga. 280, the word “heir” had to be considered as equivalent to the word heirs. And see 2 Vern. 325; Richards & Bergarenny, Cro. Eliz 413; 1 Burr 38; 5 Com. Dig., “Parols” (A. 9.)
Now, it is easier to say, that the word, heirs, shall have the meaning of the word heir, than it is to say, that the word heir, shall have the meaning of the word heirs, for the plural includes the singular, but the singular does not include the plural.
Can there be a doubt, that under a gift “ to the children of A.,” he having but a single child, that that child would take; or, that under a bequest of "all my horses,” a single horse would pass. There can be as little doubt that under a gift “ to orphans” a single orphan will take.
This being so, the evidence that was rejected, could not have varied the grant. Therefore, there was error in its rejection.
Judgment reversed